                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

 BRILEY MCLAURIN,                            §
                                             §
      Plaintiff,                             §
                                             §
 v.                                          §   Civil Action No. 4:19-cv-00044-P-BP
                                             §
 OFFICE OF THE ATTORNEY                      §
 GENERAL,                                    §
                                             §
      Defendant.                             §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge Ray made findings, conclusions, and a

recommendation in this case. See ECF No. 11. No objections were filed, and the Magistrate

Judge’s recommendation is ripe for review. The Court reviewed the proposed findings,

conclusions, and recommendation for plain error. Finding none, the undersigned District

Judge is of the opinion that the Finding and Conclusions of the Magistrate Judge are correct

and they are accepted as the Findings and Conclusions of the Court.

        Accordingly, it is ORDERED that Defendant’s Motion to Dismiss (ECF No. 6) is

GRANTED and Plaintiff’s claims are DISMISSED without prejudice.

        SO ORDERED on this 16th day of September, 2019.




                                Mark T. Pittman
                                UNITED STATES DISTRICT JUDGE
